Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2017

                                     No. 04-16-00593-CV

Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish, Robert L. Ramirez and Edward
                                     J. Dryden,
                                     Appellants

                                               v.

ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres, Eusebio
                Torres, Jr., Gladiator Energy Services, LLC,
                                  Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                        ORDER
        The cross-appellants/appellees unopposed first motion for extension of time to file brief
is hereby GRANTED. Time is extended to September 20, 2017.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk